                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JOSEPH CHIPPS,

                    Plaintiff,

v.                                                           No. CV 20-794 JB/CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                        ORDER GRANTING UNOPPOSED
                    MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff Joseph Chipps’s Unopposed

Motion for Extension (the “Motion”), (Doc. 28), filed June 28, 2021. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff is granted through July 26, 2021, to

serve his Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum.

      IT IS FURTHER ORDERED that Defendant is granted through September 24,

2021, to serve his Response, and Plaintiff through October 8, 2021, to serve his Reply.

No further extensions will be granted.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
